Citation Nr: 0600372	
Decision Date: 01/06/06    Archive Date: 01/19/06

DOCKET NO.  03-18 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUES

1.  Whether there was clear and unmistakable error (CUE) in 
the February 24, 2000, and March 14, 2000, rating decisions 
that denied entitlement to dependency and indemnity 
compensation (DIC) pursuant to 38 U.S.C.A. § 1318.

2.  Entitlement to DIC pursuant to 38 U.S.C.A. § 1318, 
potentially to include whether new and material evidence has 
been submitted.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The veteran served on active duty from June 1942 to July 
1945.  He died in October 1999.  The appellant is his widow.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision in which the RO 
denied the appellant's claim for DIC benefits pursuant to 38 
U.S.C.A § 1318, and denied her claim of CUE in a March 14, 
2000, rating decision that denied entitlement to DIC pursuant 
to 38 U.S.C.A. § 1318.

The appellant offered testimony on the issues on appeal 
during a hearing before RO personnel in August 2002; a 
transcript of the hearing is of record.

In September 2004, the Board remanded these matters to the RO 
for further action.  After accomplishing the requested action 
to the extent possible, the RO continued the denial of each 
claim (as reflected in the June 2005 supplemental SOC (SSOC)) 
and returned these matters to the Board for further appellate 
consideration.

As the Board noted in the September 2004 remand, the RO 
issued two decisions proximate in time denying the appellant 
entitlement to DIC benefits pursuant to 38 U.S.C.A. § 1318, 
one on February 24, 2000 and one on March 14, 2000. Because 
both of these decisions are final, and the appellant was 
clearly attempting to challenge the finality of all decisions 
denying her entitlement to DIC benefits pursuant to 38 
U.S.C.A. § 1318, the Board construed her March 2002 claim to 
include a CUE challenge to the February 2000 decision as well 
as the March 2000 decision.  This characterization was 
reflected on the title page of the remand.

For the reasons expressed below, the issues on appeal are 
being remanded to the RO via the Appeals Management Center 
(AMC) in Washington, D.C.  VA will notify the appellant when 
further action, on her part, is required.

As noted in the May 2004 remand, in a December 1999 claim, 
the appellant also raised a claim of entitlement to accrued 
benefits, based on the veteran's pending claims at the time 
of his death for service connection for post-traumatic stress 
disorder, increased ratings for his service-connected right 
and left arm disabilities, and for a total disability rating 
based on individual unemployability.  Although the Board 
referred this to the RO, it appears that the RO has not taken 
any action.  Hence, as no such claim is currently in 
appellate status, it is not properly before the Board, it is 
referred again to the RO for appropriate action.


REMAND

In view of recent action by appellant's representative, the 
Board finds that further RO action is needed, prior to the 
Board entering a decision on the certified issues.  A new 
issue has been raised, which as discussed below, must be 
considered along with the instant issues. 

By history, enemy fire during World War II caused shell 
fragment wounds to the veteran's arms.  At the time of his 
death in October 1999, he was service connected for residuals 
of a gunshot wound manifested by the loss of use of the left 
hand, deformity of the left forearm, fusion of the left 
wrist, and paralysis of the left median and ulnar nerves, 
evaluated as 60 percent disabling effective November 2, 1948; 
residuals of a gunshot wound manifested by neuritis of the 
right forearm and hand, evaluated as 20 percent disabling 
effective November 2, 1948; post-operative scar of the right 
thigh (donor site for skin graft), evaluated as 
noncompensably disabling effective November 2, 1948; and 
post-operative scar of the right hip and leg (donor sites for 
bone graft), evaluated as noncompensably disabling effective 
November 2, 1948.

The veteran received an 80 percent combined disability rating 
for the remainder of his life.

DIC can be awarded based on a service-connected death, or as 
if the death were service-connected under the provisions of 
38 U.S.C.A. § 1318. See, e.g., Green v. Brown, 10 Vet. App. 
111, 115 (1997).  All 38 U.S.C.A. § 1318 bases for an award 
of DIC are an intrinsic part of a DIC claim in those cases in 
which service connection for the cause of the veteran's death 
is denied and the veteran had a totally disabling service-
connected condition at the time of death.  Timberlake v. 
Gober, 14 Vet. App. 122, 134-35 (2000).

In the September 2005 statement in lieu of VA Form 646, the 
appellant's representative raised an additional theory of 
entitlement to DIC benefits pursuant to 38 U.S.C.A. § 1318.  
Specifically, the representative contended that the RO 
committed CUE in the November 18, 1948, rating decision 
because the veteran was totally disabled at that time as a 
result of his war wounds.  [Parenthetically, the 80 percent 
combined rating assigned in the November 18, 1948, rating 
decision remained in effect for the rest of the veteran's 
life.]  

The representative essentially maintained that the RO 
erroneously under evaluated the veteran's residual gunshot 
wounds of the upper extremities, as well as the residuals of 
the skin and bone grafts, and did not consider all of the 
applicable diagnostic codes.  The representative cited 
service medical records that documented a compound, 
comminuted fracture of the right, proximal radius, resulting 
from the veteran's gunshot injuries.  The representative 
maintained that this was not considered in the November 1948, 
RO decision.  The representative also argued that the RO 
rated both upper extremities as "minor", instead of 
determining which one was "major".  It is essentially 
contended that proper ratings, if assigned in 1948, would 
result in a combined 95 percent rating, which would round to 
100 percent, and that as such a total rating would have been 
in effect for 10 years prior to his death.  This, it is 
asserted would render DIC under 38 U.S.C.A. §1318 for 
application.

Because this November 18, 1948, rating decision is final, and 
the appellant, through her representative, is clearly 
attempting to challenge the finality of all decisions 
relating to her claim for entitlement to DIC benefits 
pursuant to 38 U.S.C.A. § 1318, the Board finds that this 
issue is intertwined with the issues on appeal.  See Harris 
v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are 
"inextricably intertwined" when they are so closely tied 
together that a final Board decision cannot be rendered 
unless both issues have been considered).  

To adjudicate the issues listed on the title page of this 
action before the RO has adjudicated the raised issue would 
be premature.  A finding of CUE in the ratings assigned in 
the November 18, 1948, RO decision may influence the finality 
of the February 24, 2000, and March 14, 2000, rating 
decisions that denied entitlement to DIC pursuant to 
38 U.S.C.A. § 1318.  See 38 C.F.R. § 3.105 (2005).

The Board further points out to the appellant that, if she 
wishes to pursue an appeal of any issue not currently in 
appellate status - specifically, whether there was CUE in the 
prior November 18, 1948, RO rating decision - a perfected 
appeal must be filed.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 
20.200, 20.201, 20.202.

Accordingly, the RO must adjudicate the newly raised 
outstanding issue of whether there was clear and unmistakable 
error (CUE) in November 18, 1948, rating decision.

To ensure that all due process requirements are met, the RO 
should also give the appellant another opportunity to present 
information and/or evidence pertinent to the claims on 
appeal.  

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:   

1.  The RO should send to the appellant 
and her representative a letter 
requesting that the appellant provide any 
additional argument with respect to the 
newly raised issue of CUE in the 1948 
rating action. 

2.  After completing any additional 
notification and/or development action 
deemed warranted, the RO should 
adjudicate the claim involving CUE in the 
prior November 1948 decision in light of 
all pertinent evidence and legal 
authority.

If CUE is found in the November 1948 
decision, the RO should determine whether 
it influences the CUE claims involving 
the February 2000, and March 2000 
denials.  

If CUE is not found in the November 1948 
decision, a rating action to that effect 
should issue and the notice that to 
complete the appeal requires a notice of 
disagreement.  If timely filed, the 
appeals process as to this issue should 
be continued.  If no timely appeal is 
completed as to the issue, the matter 
should be returned to the Board on the 
remaining issues.

3.  If, as a result of the above, 
additional review results in the 
conclusion that CUE is found in either of 
the February and/or March 2000 denials, 
the RO should re-adjudicate the 
appellant's claim for DIC benefits 
pursuant to 38 U.S.C.A. § 1318, as an 
original claim, in light of all pertinent 
evidence and legal authority.

If CUE is not found in either of the 
February and/or March 2000 denials, the 
RO should adjudicate the appellant's 
claim for DIC benefits pursuant to 
38 U.S.C.A. § 1318 as a petition to 
reopen the claim for that benefit, 
specifically addressing whether new and 
material to reopen the claim has been 
received.  This readjudication should be 
done only as needed given the outcome 
above, if CUE is found in the 1948 rating 
action, and all benefits granted, no 
further adjudication would be needed.  
Likewise, if the CUE in the 1948 rating 
is denied and not appealed, no further 
adjudication is indicated unless some 
additional evidence has been added to the 
file on these remaining issues.

4.  If the claim for whether there is CUE 
in the November 1948 RO decision is 
denied, the appellant and her 
representative must be notified of the 
denial and advised of the appellant's 
appellate rights.  The appellant and her 
representative are hereby reminded that 
to obtain appellate jurisdiction of an 
issue not currently in appellate status, 
a timely appeal (an NOD, and, after 
issuance of an SOC, a substantive appeal) 
must be perfected.  While the RO must 
furnish the appellant the appropriate 
time period in which to do so, the 
appellant should perfect an appeal of the 
claim for whether there is CUE in the 
November 1948, RO decision, if desired, 
as soon as possible to avoid unnecessary 
delay in the consideration of the appeal.

5.  If any benefits sought on appeal 
continue to be denied, the RO should 
furnish to the appellant and her 
representative an appropriate SSOC that 
includes citation to all additional legal 
authority considered, along with clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.  Again, this 
action is dependent on the extent or the 
above described readjudication-if 
nothing happens that effects the 
certified and otherwise developed issues, 
a SSOC on those issues may not be needed.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The appellant need take no 
action until otherwise notified, but she may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



 
 
 
 


